Exhibit 10.19

 

LOGO [g208905snap0001.jpg]    NICHOLAS FINANCIAL, INC.    Automobile Dealer
Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:     By:         By:     Date:         Date:
   



--------------------------------------------------------------------------------

DEALER NAME

123 AUTO LLC

12K & UNDER MOTORS

1ST AUTO SALES INC

1ST CHOICE AUTO FINANCING INC

1ST CHOICE AUTO SALES INC

1ST CHOICE CAROLINA CARS

1ST STOP MOTORS INC

1ST STOP USED AUTOS

247 AUTO SALES

27 MOTORS

2ND CHANCE AUTO OF ALABAMA LLC

31-W AUTO SALES LLC

360 MOTOR CORP

4042 MOTORS LLC

4042 MOTORSPORTS LLC

44 AUTO MART

5 POINTS AUTO MASTERS

5 STAR AUTO PLEX

5 STAR AUTO PLEX

5 STAR INDY AUTO LLC

83 AUTO SALES LLC

A & D MOTORS SALES CORP

A & D MOTORS, INC.

A & K WHOLESALER LLC

A & S AUTO AND TRUCK SALES LLC

A 2 Z AUTOS

A PLUS CAR SALES & RENTALS INC

A.R.J.’S AUTO SALES, INC

A.Z. AUTOMOTIVE INC

A1 MOTORS INC

AAA AUTO WHOLESALE LLC

AACC AUTO CAR SALES, INC

ABBY’S AUTOS, INC.

ABC AUTO TRADE USA, LLC

ABRAHAM AUTOS

ACCU-CAR EXPO INC

ACCURATE AUTO GROUP INC

ACCURATE AUTOMOTIVE OF

ACE MOTOR GROUP LLC

ACES AUTO MART

ACTION AUTO SALES

ACTION MOTORS, INC.

DEALER NAME

ACTIVE AUTO SALES

ACURA OF GAINSVILLE

ACURA OF ORANGE PARK

ADAM AUTO GROUP INC

ADAM RUE AUTO SALES INC

ADAMS AUTO SALES INC

ADAMSON FORD LLC

ADVANCE AUTO WHOLESALE, INC.

ADVANCED AUTO BROKERS, INC.

ADVENTURE STORE X4 LLC

ADVENTURE SUBARU LLC

AFFORDABLE AUTO MOTORS, INC

AFFORDABLE AUTO SALES

AFFORDABLE USED CARS & TRUCKS

AJ CAR SALES

AJ JR AUTO SALES

AJ’S AUTO

AJ’S AUTO IMPORTS

AK IMPORTS AUTO SALES

AL PIEMONTE SUZUKI INC

ALEXIS MOTORCAR LLC

ALFA AUTO MALL LLC

ALL ABOUT AUTO’S INC

ALL AMERICAN AUTO MART

ALL AMERICAN AUTO SALES INC

ALL AMERICAN MOTORS

ALL CARS LLC

ALL CREDIT AUTO FINANCE, INC

ALL MAKES AUTO SALES INC

ALL SEASON AUTO SALES LLC

ALL STAR DODGE CHRYSLER JEEP

ALLAN VIGIL FORD

ALLEN TURNER AUTOMOTIVE

ALLEN TURNER CHEVROLET

ALLIANCE AUTO SALES LTD

ALLSTAR MOTORS, INC.

ALLSTATE LEASING & SALES INC

ALLURE AUTO SALES LLC

ALM MALL OF GEORGIA

ALPHA MOTORS LLC

AL’S AUTO MART

ALTAMAHA MOTORS LLC

 



--------------------------------------------------------------------------------

DEALER NAME

ALTERNATIVES

AMERICAN AUTO SALES

AMERICAN AUTO SALES WHOLESALE

AMERICAN MOTOR GROUP OF

AMERICAN SALES & LEASING INC

AMERIFIRST AUTO CENTER, INC.

AMG AUTO SALES INC

AMS CARS

ANDERSON MOTORS

ANDY MOHR FORD, INC.

ANDY MOHR NISSAN, INC.

ANDYS AUTO SALES

ANSWER ONE MOTORS

ANTHONY PONTIAC GMC BUICK INC

ANTHONY UNDERWOOD AUTOMOTIVE

ANTHONY WAYNE AUTO SALES

ANY CAR USA

APPLE FINANCE CO INC

APPROVAL AUTO CREDIT INC.

APPROVED AUTOS LLC

AR MOTORSPORTS INC

ARAK AUTO SALES & SERVICES INC

ARC AUTO LLC

ARCADIA CREEK AUTO SALES LLC

ARCHER AUTOMOTIVE INC

ARENA AUTO SALES

ARES FINANCIAL SERVICES LLC

ARI MOTORS INC

ARIA AUTO SALES INC

ARLA’S USED CARS

ARMANDOS INC

ARMSTRONG FORD OF HOMESTEAD

ART MOEHN CHEVROLET, CO.

A’S USED CARS INC

ASANKA CARS.COM

ASHEBORO NISSAN, INC

ATA TRUCK & AUTO SALES

ATCHINSON FORD SALES

ATL AUTOS .COM

ATLANTA AUTO BROKERS

ATLANTA AUTOMOTIVE GROUP

ATLANTA BEST CARS INC

DEALER NAME

ATLANTA LUXURY MOTORS INC

ATLANTA USED CARS CENTER, INC

ATLANTIS RENT A CAR AND

ATLAS AUTOPLEX

AUCTION DIRECT AUTO SALES

AUCTION DIRECT USA

AUFFENBERG USED CARS

AURORA MOTOR CARS

AUTO AMERICA

AUTO BANK

AUTO BOUTIQUE

AUTO BRIGHT AUTO SALES

AUTO BUY CENTER

AUTO CENTER OF GREER LLC

AUTO CENTERS ST CHARLES LLC

AUTO CENTRAL SALES INC

AUTO CITY AT CLAYTON

AUTO CITY LLC

AUTO CLUB OF MIAMI

AUTO CLUB OF SOUTHWEST FLORIDA

AUTO CONNECTION JAX LLC

AUTO CREDIT & FINANCE CORP

AUTO CREDIT CONNECTION, LLC

AUTO DEALER SOLUTIONS INC

AUTO DIRECT COLUMBUS OH

AUTO DIRECT PRE-OWNED

AUTO ELITE DFW

AUTO ENTERPRISE CO

AUTO EXCHANGE

AUTO EXCHANGE OF CENTRAL

AUTO EXCHANGE USA CORP

AUTO EXPO HOUSTON

AUTO EXPRESS ENTERPRISE INC

AUTO FINANCE OF TAMPA INC

AUTO FINDERS, INC.

AUTO GLOBAL

AUTO GROUP USA

AUTO HUB PLUS INC

AUTO JUNCTION LLC

AUTO KINGS

AUTO LIAISON INC

AUTO LIBERTY OF ARLINGTON

 



--------------------------------------------------------------------------------

DEALER NAME

AUTO LINE, INC.

AUTO LIQUIDATORS OF TAMPA, INC

AUTO MAC 2

AUTO MAC CARS & CREDIT

AUTO MALL OF TAMPA INC

AUTO MART OF PASCO

AUTO MASTERS AUTO SALES LLC

AUTO MAX TOLEDO

AUTO MEGA STORE LLC

AUTO NATIONS INC

AUTO NETWORK OF THE TRIAD LLC

AUTO NETWORK, INC.

AUTO OPTION LLC

AUTO PASS SALES & SERVICE CORP

AUTO PLANET II INC

AUTO PLAZA

AUTO PLAZA INC

AUTO PLAZA MOTORS

AUTO PLAZA USA

AUTO POINT USED CAR SALES

AUTO PROFESSION CAR SALES 2

AUTO PROFESSIONAL CAR SALES

AUTO RITE, INC

AUTO SALES OF WINTER GARDEN

AUTO SALES USA

AUTO SEARCH ONE INC

AUTO SELECT

AUTO SELECT INC

AUTO SELECTION OF CHARLOTTE

AUTO SHOWCASE

AUTO SMART

AUTO SMART PINEVILLE INC

AUTO SOLUTIONS

AUTO SOLUTIONS MOTOR COMPANY

AUTO SOLUTIONS OF GREENSBORO

AUTO SOURCE CAROLINA LLC

AUTO SPA AUTOMOTIVE SALES INC

AUTO SPORT, INC.

AUTO STAR

AUTO STOP INC

AUTO STORE OF GARNER

AUTO TRADEMARK

DEALER NAME

AUTO TREE

AUTO TRUST LLC

AUTO UNION OF MIAMI INC

AUTO VILLA

AUTO VILLA OUTLET

AUTO VILLA WEST

AUTO VILLAGE

AUTO WAREHOUSE INC

AUTO WEEKLY SPECIALS

AUTO WISE AUTO SALES

AUTO WISE BUYING SERVICE INC

AUTO WORLD

AUTO WORLD INC

AUTOLAND

AUTOLINE INDY

AUTOLINK

AUTOMAC USA INC

AUTOMALL 59

AUTOMANIAC INC

AUTOMAR CAR SALES INC

AUTOMART LLC

AUTOMAX

AUTOMAX ATLANTA

AUTOMAX CHRYSLER DODGE JEEP

AUTOMAX KC LLC

AUTOMAX OF CHESTER COUNTY

AUTOMAXX OF SUMMERVILLE

AUTOMOBILE COMMODITY LLC

AUTOMONSTA

AUTOMOTIVE WHOLESALE CENTER

AUTONET GROUP LLC

AUTONOMICS

AUTO-ONE USA LLC

AUTOPLEX AUTO SALES &

AUTORAMA PREOWNED CARS

AUTORANGE INC

AUTORV MART

AUTOS DIRECT OF FREDERICKSBURG

AUTOS R US

AUTOSHOW SALES AND SERVICE

AUTOSPOT CAR SALES

AUTOTEAM INC

 



--------------------------------------------------------------------------------

DEALER NAME

AUTOTEAM OF VALDOSTA LLC

AUTOVATION

AUTOWAY CAR SALES LLC

AUTOWAY NISSAN

AUTOWAY TOYOTA

AUTOWORLD OF GREENWOOD LLC

AUTOWORLD USA

AVERY AUTO SALES INC

AXELROD PONTIAC

AXIOM MOTORS

B AND B AUTO BROKERS LLC

BALLPARK AUTO LLC

BANK AUTO SALES

BARBIES AUTOS CORPORATION

BARGAIN SPOT CENTER

BARLEY’S AFFORDABLE AUTO SALES

BARTS CAR STORE INC

BASELINE AUTO SALES, INC.

BATES FORD INC

BAUCOM MOTORS LLC

BAYSIDE AUTOMALL

BEACH AUTO BROKERS, INC

BEACH BOULEVARD AUTOMOTIVE INC

BECKHAM AUTOMOTIVE GROUP

BECK’S AUTO GROUP

BEDFORD AUTO WHOLESALE

BEHLMANN BUICK GMC CADILLAC

BEHLMANN ST PETERS PREOWNED

BELAIR ROAD DISCOUNT AUTO

BELLAMY AUTOMOTIVE GROUP, INC

BELLS AUTO SALES

BEN MYNATT NISSAN

BENSON CADILLAC NISSAN, INC.

BENSON FORD MERCURY

BENSON NISSAN

BEREA AUTO MALL

BEREA MOTORS INC

BERGER CHEVROLET

BERT SMITH INTERNATIONAL

BESSEMER CHR LLC

BEST AUTO SELECTION INC

BEST BUY MOTORS LLC

DEALER NAME

BEST CAR FOR LESS

BEST CARS KC INC

BEST DEALS CARS INC

BEST DEALS ON WHEELS AUTO

BEST MOTORS, INC

BEST N VALUE AUTO SALES

BEST PRICE AUTO SALES

BEST PRICE DEALER INC

BEST VALUE AUTO SALES INC

BEST WAY MOTORS LLC

BESTWAY AUTO BROKERS LLC

BETTER AUTOMALL OF STUART

BETTER VALUE AUTOS, INC.

BEXLEY MOTORCAR COMPANY LLC

BIARTI AUTO SALES LLC

BIC MOTORS LLC

BICKEL BROTHERS AUTO SALES INC

BIG BLUE AUTOS, LLC

BIG BOYS TOYS FLORIDA LLC

BIG CHOICES AUTO SALES INC

BIG M CHEVROLET

BIG O DODGE OF GREENVILLE, INC

BIG STATE DISCOUNT

BILL BLACK CHEVROLET,

BILL BUCK CHEVROLET, INC

BILL KAY CHEVROLET GEO INC

BILL KAY FORD INC

BILL MAC DONALD FORD INC

BILL PENNEY TOYOTA

BILL STANFORD PONT CAD OLDS GM

BILLS & SON AUTO SALES INC

BILLS AUTO SALES & LEASING,LTD

BILLY HOWELL FORD-LINCOLN-

BILLY RAY TAYLOR AUTO SALES

BILLY WILLIAMS AUTO SALES INC

BILTMORE MOTOR CORP.

BIRMINGHAM WHOLESALE AUTO LLC

BLOOMINGTON AUTO CENTER

BLUE SPRINGD FORD SALES INC

BLUESLADE MOTOR CARS LLC

BLVD SELECT PREOWNED

BOB HOOK OF SHELBYVILLE, LLC

 



--------------------------------------------------------------------------------

DEALER NAME

BOB KING’S MAZDA

BOB MAXEY FORD

BOB MAXEY LINCOLN-MERCURY

BOB PFORTE MOTORS

BOB PULTE CHEVROLET GEO, INC.

BOB STEELE CHEVROLET INC.

BOBB DUNN FORD, INC

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BOLUFE ENTERPRISES, INC.

BOMMARITO CHEVROLET MAZDA

BOOMERS TRUCKS & SUVS LLC

BORCHERDING ENTERPRISE, INC

BORN FREE SALES INC

BOWMAN AUTOMOTIVE INC

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRADYS AUTO SALES LLC

BRAMAN HONDA OF PALM BEACH

BRAMLETT PONTIAC INC

BRANDT AUTO BROKERS

BRANNAN AUTO SALES

BRAZIL AUTO MALL INC

BRECKENRIDGE MOTORS EAST LLC

BREVARD VALUE MOTORS

BRIDGEVIEW AUTO SALES INC

BRIGGS KIA

BROCKMAN AUTO LLC

BROGS AUTO

BROMAR LLC

BRONDES FORD MAUMEE LTD

BROOKS AUTO SALES

BROTHERS CHEVROLET OLDSMOBILE

BROWARD AUTO WHOLESALE LLC

BROWN’S AUTO SALES

BRYANT AUTO SALES INC

BUCKEYE CHRYSLER JEEP DODGE

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE MOTORS

BUCKEYE NISSAN, INC.

BUD LAWRENCE INC

DEALER NAME

BUDGET CAR SALES & RENTALS

BUDGET MOTORCARS

BURL’S USED CARS

BURNS AUTO MART LLC

BURNWORTH ZOLLARS INC

BUSH AUTO PLACE

BUTLER KIA

BUY IT RIGHT AUTO SALES #1 INC

BUY IT RIGHT AUTO SALES LLC

BUY NOW AUTO SALES INC

BUY RIGHT AUTO SALES INC

BUYERS CHOICE AUTO CENTER LLC

BUYING ALL CARS.COM

BUZZ KARZ LLC

BYERLY FORD-NISSAN, INC

BYERS CHEVROLET LLC

BYERS DELAWARE

BYERS DELAWARE AUTO LLC

BYERS IMPORTS

BYERS KIA

C & J AUTO WORLD LLC

C & N AUTO SALES LLC

C & S SALES

C&H AUTO SALES

C.W. MOTORS INC

CADILLAC OF NOVI INC

CALHOUN AUTO OUTLET, INC

CALIFORNIA AUTO CONNECTION INC

CALVARY CARS & SERVICE, INC

CAMARENA AUTO, INC

CANNON BUICK-MITSUBISHI

CAPITAL AUTO SALES

CAPITAL AUTO SPORTS CENTER LLC

CAPITAL AUTOMOTIVE SALES

CAPITAL BUICK PONTIAC GMC LLC

CAPITAL CITY IMPORTS

CAPITAL MOTORS

CAPITAL MOTORS LLC

CAPITAL ONE AUTO GROUP LLC

CAPITOL AUTO

CAR BAZAAR INC OF FRANKLIN

CAR BIZ LLC

 



--------------------------------------------------------------------------------

DEALER NAME

CAR BIZ OF TENNESSEE

CAR BOSS LLC

CAR CENTRAL

CAR CHOICE

CAR CHOICE ENTERPRISE II INC

CAR CITY USA LLC

CAR COLLECTINO INC

CAR COLLECTION OF TAMPA INC.

CAR CONNECTION INC

CAR COUNTRY

CAR CREDIT INC

CAR DEPOT

CAR EX AUTO SALES

CAR FACTORY OUTLET

CAR LEGENDS

CAR MART FL.COM

CAR NATION

CAR NATION LLC

CAR POINT OF ORLANDO INC

CAR SMART

CAR SMILE

CAR SOURCE

CAR SOURCE, LLC.

CAR SPOT OF CENTRAL FLORIDA

CAR TOWN KIA USA

CAR WHOLESALERS

CAR XPRESS AUTO SALES

CAR ZONE

CAR ZONE INC

CARCITY

CARDINAL MOTORS INC

CARDIRECT LLC

CARENA MOTORS, CO.

CAREY PAUL HONDA

CARISMA AUTO GROUP

CARITE OF FT MYERS LLC

CARL GREGORY CHRYSLER-DODGE-

CARL STONE AUTO SALES LLC

CARMA AUTOMOTIVE GROUP

CARMART AUTO SALES

CARMART AUTO SALES INC

CARMART AUTO SALES INC

DEALER NAME

CARMART USA LLC

CARMEL MOTORS

CARNATION LLC

CAROLINA AUTO EXCHANGE

CAROLINA AUTO SALEZ LLC 1

CAROLINA AUTO SPORTS

CARPLEX

CARPLUS AUTO SALES INC

CARPORT SALES & LEASING, INC.

CARRICK’S LLC

CARROLLTON MOTORS

CARS & CREDIT OF FLORIDA

CARS 4 YOU LLC

CARS CARS CARS LLC

CARS GONE WILD II LLC

CARS KONNECT INC

CARS N CARS, INC.

CARS OF SARASOTA LLC

CARS PLUS LLC

CARS TO GO AUTO SALES AND

CARS TRUCKS & CREDIT INC

CARS UNLIMITED

CARS.COM CARS & TRUCKS

CARSMART AUTO SALES LLC

CARSMART, INC.

CARTROPIX

CARZ4LESS

CARZONE USA

CAS SALES & RENTALS

CASCADE AUTO GROUP, LTD

CASH & DASH AUTO SALES INC

CASINO AUTOMOTIVE

CASTLE BUICK GMC

CAVALIER AUTO SALES INC

CC MOTORS INC

CC MOTORS INCORPORATED

CD S AUTOMOTIVE INC

CECIL CLARK CHEVROLET,INC.

CEDARCREST AUTO BROKERS LLC

CENTRAL FLORIDA EXPORTS, INC.

CENTRAL MOTOR WERKS, INC

CERTIFIED AUTO CENTER

 



--------------------------------------------------------------------------------

DEALER NAME

CHAMPION CHEVROLET

CHAMPION CHEVROLET INC

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHAMPS AUTO SALES INC

CHARLES BARKER PREOWNED OUTLET

CHARLOTTE MOTOR CARS LLC

CHASE AUTO GROUP

CHATHAM PARKWAY TOYOTA

CHECKERED FLAG HONDA

CHEIFS WHOLESALE AUTOS

CHERRY ROAD AUTO SALES

CHEVROLET OF SPARTANBURG

CHICAGO AUTO DEPOT INC

CHICAGO MOTORS INC

CHIEFLAND FORD

CHIPINQUE AUTO SALES INC

CHOICE AUTOMOTIVE GROUP

CHRIS BROOKS MOTORSPORTS, INC

CHRIS CARROLL AUTOMOTIVE

CHRIS LEITH AUTOMOTIVE INC

CHRIS SPEARS PRESTIGE AUTO

CHRYSLER DODGE JEEP RAM OF

CHRYSLER JEEP AT POSNER PARK

CHRYSLER JEEP OF DAYTON

CINCINNATI USED AUTO SALES

CIRCLE CITY ENTERPRISES, INC.

CITY AUTO SALES

CITY HYUNDAI

CITY MITSUBISHI

CITY STYLE IMPORTS INC

CITY TO CITY AUTO SALES, LLC

CITY USED CARS, INC

CITY WIDE AUTO CREDIT

CJ’S AUTO STORE

CLARK CARS INC

CLARK’S SUNSHINE

CLARKSVILLE AUTO SALES

CLASSIC AUTO GROUP INC

CLASSIC AUTOHAUS

CLASSIC BUICK OLDSMOBILE

CLASSIC CHEVROLET SUGAR LAND

DEALER NAME

CLASSIC CONNECTIONS INC

CLASSIC KIA OF CARROLLTON

CLASSIC MOTOR GROUP

CLAY COOLEY TOYOTA OF HAZELWOO

CLEAN MOTORS OF ORLANDO LLC

CLEVELAND AUTO MART

CLICK SELECT AUTO SALES, INC

CLIFF & SONS AUTO SALES

CLINT HOLMES AUTOMOTIVE

CM AUTO SALES INC

COASTAL AUTO GROUP INC. DBA

COASTAL CHEVROLET, INC.

COBB’S CAR COMPANY INC

COBB’S CAR COMPANY INC

COBRA SALES LLC

COCONUT CREEK HYUNDAI

COLE FORD LINCOLN LLC

COLON AUTO SALES INC

COLUMBUS AUTO RESALE, INC

COLUMBUS AUTO SOURCE

COLUMBUS CAR TRADER

COMBS & CO

COMMONWEALTH DODGE LLC

COMMUNITY AUTO SALES

COMPASS MOTORS OF ANDERSON

CONCOURS AUTO SALES, INC.

CONWAY HEATON INC

CONWAY IMPORTS AUTO SALES

COOK & REEVES CARS INC

COOK MOTOR COMPANY

COOPERATIVE AUTO BROKERS INC

COPELAND MOTOR COMPANY

CORAL WAY AUTO SALES INC

CORLEW CHEVROLET CADILLAC OLDM

CORPORATE CARS INC

CORPORATE FLEET MANAGEMENT

COUCH MOTORS LLC

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN FORD- JOHNSTOWN

COUGHLIN FORD OF CIRCLEVILLE

COUNTRY HILL MOTORS INC

COUNTRY HILL MOTORS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

COUNTY MOTOR CO., INC.

COURTESY AUTOMOTIVE

COURTESY CHRYSLER JEEP DODGE

COURTESY FORD

COURTESY NISSAN

COURTESY PALM HARBOR HONDA

COURTESY TOYOTA

COX AUTO SALES

COX CHEVROLET INC

COYLE CHEVROLET

CRABBS AUTO SALES

CRAIG & LANDRETH INC

CRAMER HONDA OF VENICE

CREDIT APPROVAL AUTO GROUP INC

CREDIT SOLUTION AUTO SALES INC

CRENCOR LEASING & SALES

CRESTMONT CADILLAC

CRESTMONT HYUNDAI, LLC

CRM MOTORS, INC.

CRONIC CHEVROLET OLDSMOBILE

CRONIC CHEVROLET, OLDSMOBILE-

CROSS AUTOMOTIVE

CROSS KEYS AUTO INC

CROSS MOTORS CORPORATION

CROSS STATE MOTORS LLC

CROSSROADS AUTO MART INC

CROSSROADS AUTO SALES INC

CROWN ACURA

CROWN AUDI

CROWN AUTO SALES AND FINANCE

CROWN BUICK GMC

CROWN HONDA

CROWN KIA

CROWN KIA

CROWN MOTORS INC

CROWN NISSAN GREENVILLE

CRUISER AUTO SALES

CRYSTAL LAKE CHRYSLER JEEP INC

CULLMAN AUTO MALL

CUTIE CARS LLC

D & G CARS SALE CORP

DAILEY AUTO SALES LLC

DEALER NAME

DAILEYS USED CAR SALES LLC

DAN CUMMINS CHV BUICK PONTIAC

DAN TOBIN PONTIAC BUICK GMC

DAN TUCKER AUTO SALES

DAN VADEN CHEVROLET, INC.

DANE’S AUTO SALES LLC

DANNY MOTORS INC

DARCARS WESTSIDE PRE-OWNED

DAS AUTOHAUS LLC

DAVE GILL PONTIAC GMC

DAVE SINCLAIR LINCOLN

DAVES JACKSON NISSAN

DAVID SMITH AUTOLAND, INC.

DAWSON’S AUTO & CYCLE LLC

DAWSONS AUTO & TRUCK SALES INC

DAYTON ANDREWS INC.

DBA AUTONATION CHEVROLET

DEACON JONES AUTO PARK

DEALER SERVICES FINANCIAL CTR

DEALS 4U AUTO LLC

DEALS FOR WHEELS

DEALS ON WHEELS

DEALZ AUTO TRADE

DEALZ ON WHEELZ LLC

DEAN SELLERS, INC.

DECENT RIDE.COM

DEECO’S AUTO SALES INC

DEEP SOUTH SPECIALTIES LLC

DELRAY MAZDA

DENNIS AUTO POINT

DEPUE AUTO SALES INC

DESTINYS AUTO SALES

DFW AUTO FINANCE AND SALES

DIAMOND K MOTORS LLC

DICK BROOKS HONDA

DICK DEAN ECONOMY CARS INC

DICK MASHETER FORD, INC.

DICK NORRIS BUICK

DICK SCOTT DODGE

DIMMITT CHEVROLET

DIRECT AUTO EXCHANGE, LLC

DIRECT AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

DIRECT AUTOMOTIVE

DIRECT MOTORSPORT LLC

DIRECT SALES & LEASING

DISCOUNT AUTO MART INC

DISCOUNT CARS OF MARIANNA INC

DISCOVERY AUTO CENTER LLC

DIXIE IMPORT INC

DIXIE WAY MOTORS INC

DM MOTORS, INC.

DODGE OF ANTIOCH INC

DOGWOOD AUTO WORKS INC

DON AYERS PONTIAC INC

DON BROWN CHEVROLET, INC.

DON FRANKLIN FORD, INC

DON HERRING MITSUBISHI

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON MARSHALL CHYSLER CENTER

DON REID FORD INC.

DON SITTS AUTO SALES INC

DONLEY FORD LINCOLN

DORAL CARS OUTLET

DOUGLAS AUTO SALES INC

DOUG’S AUTO SALES INC

DOWNTOWN BEDFORD AUTO

DOWNTOWN HYUNDAI

DRAKE MOTOR COMPANY

DREAM CAR 4 U OF LAKELAND, LLC

DRIVE AUTO SALES

DRIVE NOW AUTO SALES

DRIVE OUT AUTO INC

DRIVE WITH PRIDE INC

DRIVEMAX, INC.

DRIVEN AUTO SALES

DRIVEN AUTO SALES LLC

DRIVER SEAT AUTO SALES LLC

DRIVERIGHT AUTO SALES, INC.

DRIVERS WORLD

DRIVEWAYCARS.COM

DUBLIN CADILLAC NISSAN GMC

DULUTH AUTO EXCHANGE

DUNN CHEVROLET OLDS INC.

DEALER NAME

DURAN MOTOR SPORTS INC

DURHAM MOTORS LLC

DURHAMS AUTO MART

DUTCH ISHMAEL CHEVROLET INC

DUVAL CARS LLC

DUVAL FORD

DYNAMIC AUTO WHOLESALES INC

DYNAMIC MOTOR COMPANY LLC

DYNASTY MOTORS

E & R AUTO SALES INC

E AUTO BROKERS OF FLORIDA INC

E AUTO SOLUTIONS

E CAR SUPERSTORE INC

E Z PAY AUTO SALE INC

EAGLE CAR & TRUCK INC

EAGLE ONE AUTO SALES

EASLEY MITSUBISHI’S THE

EAST ANDERSON AUTO SALES

EAST BEACH AUTO SALES

EAST LAKE AUTO SALES INC.

EAST LIMESTONE AUTOPLEX INC

EASTERN AUTO SALES NC LLC

EASTERN SHORE AUTO BROKERS INC

EASTGATE MOTORCARS, INC

EASTPOINTE AUTO SALES INC

EASY AUTO AND TRUCK

ECONO AUTO SALES INC

ECONOMIC AUTO SALES INC

ECONOMY MOTORS LLC

ED KOEHN FORD OF WAYLAND

ED MORSE AUTO PLAZA

ED MORSE MAZDA LAKELAND

ED NAPLETON OAK LAWN IMPORTS

ED TILLMAN AUTO SALES

ED VOYLES HONDA

ED VOYLES HYUNDAI

ED VOYLES KIA OF CHAMBLEE

EDDIE ANDRESON MOTORS

EDDIE MERCER AUTOMOTIVE

EDEN AUTO SALES

EDGE AUTO

EDGE AUTO

 



--------------------------------------------------------------------------------

DEALER NAME

EDGE MOTORS

EDWARDS CHEVROLET CO

EJ’S AUTO WORLD, INC.

EJ’S QUALITY AUTO SALES, INC.

ELEPHANT AUTOGROUP

ELITE AUTO SALES OF ORLANDO

ELITE AUTO SOLUTIONS

ELITE AUTO WHOLESALE

ELITE AUTOMALL LLC

ELITE IMPORTS LLC

ELITE LEVEL AUTO INC

ELITE MOTOR MALL

ELITE MOTORS

ELITE MOTORS, INC.

ELYRIA BUDGET AUTO SALES INC

EMJ AUTOMOTIVE REMARKETING

EMPIRE AUTO GALLERY CORPORATIO

EMPIRE AUTO SALES & SERVICE

EMPIRE AUTOMOTIVE GROUP

EMPIRE EXOTIC MOTORS, INC

ENCINOMAN INC

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE LEASING COMPANY

ENTERPRISE LEASING COMPANY

EON AUTO LLC

ERNEST MOTORS, INC.

ERNIE PATTI AUTO LEASING &

ETTLESON HYUNDAI LLC

EVANS AUTO EXCHANGE

EVANS AUTO SALES

EVOLUTION CARS

EXCEL AUTO SALES

EXCEL MOTORS

EXCELLENCE AUTO DIRECT

EXCLUSIVE AUTO WHOLESALE LLC

EXCLUSIVE MOTOR CARS LLC

EXECUTIVE AUTO SALES

EXECUTIVE CARS LLC

EXECUTIVE MOTORS

DEALER NAME

EXOTIC MOTORCARS

EXPRESS AUTO SALES LLC

EXPRESS CAR SALES

EXPRESS MOTORS

EXPRESS MOTORS LLC

EXTREME DODGE DODGE TRUCK

EXTREME WINDOW TINTING SIGNS &

EZ CAR CONNECTION LLC

E-Z CAR CREDIT INC

F4 MOTORS

FACIDEAL AUTO CENTER INC

FACTORY DIRECT AUTO

FAIRLANE FORD SALES, INC.

FAITH MOTORS INC

FAMILY AUTO CENTER AND SERVICE

FAMILY KIA

FANELLIS AUTO

FANTASY AUTOMOTIVE

FASTLANE AUTO CREDIT INC

FAT SACK MOTORS, LLC

FATHER & SON AUTO SALES

FENTON NISSAN OF LEE’S SUMMIT

FERCO MOTORS CORP

FERMAN CHRYSLER JEEP DODGE AT

FERMAN FORD

FERMAN NISSAN

FIAT OF CREVE COEUR

FIAT OF SAVANNAH

FIAT OF SOUTH ATLANTA

FIAT OF WINTER HAVEN

FINAST AUTO SALES

FIREHOUSE MOTORS

FIRKINS C.P.J.S.

FIRST AUTO CREDIT

FIRST CHOICE AUTOMOTIVE INC

FIRST CLASS AUTO CHOICE

FIRST CLASS AUTO SALES LLC

FIRST CLASS MOTORS INC

FIRST COAST AUTO SALES INC

FIRST PLACE AUTO SALES

FIRST STOP AUTO SALES

FIRST UNION AUTOMOTIVE LLC

 



--------------------------------------------------------------------------------

DEALER NAME

FISHER AUTO & RV SALES

FITZGERALD MOTORS, INC.

FIVE STAR AUTO SALES OF

FIVE STAR AUTOS INC

FIVE STAR CAR & TRUCK

FIVE STAR CHEVROLET CADILLAC

FIVE STAR FORD STONE MOUNTAIN

FIVE STARS SPORT CARS INC

FLAMINGO AUTO SALES

FLAMMER FORD OF SPRINGHILL

FLEET EXCHANGE INCORPORATED

FLETCHER CHRYSLER PRODUCTS INC

FLORENCE AUTO MART INC

FLORIDA AUTO EXCHANGE

FLORIDA AUTO SALES AND REPAIR

FLORIDA AUTO XCHANGE LLC

FLORIDA CARS USA

FLORIDA MOTORS

FLORIDA TRUCK SALES

FLOW HONDA

FLOW MOTORS

FMC AUTO SALES INC

FOOTHILL FORD

FORMULA ONE IMPORTS

FORT MYERS TOYOTA INC.

FORT PIERCE MOTORS, INC.

FORT WALTON BEACH

FORT WAYNE AUTO CONNECTION LLC

FORTUNE MOTOR GROUP

FOX MOTORS INC

FRANCO AUTO MOTORS LLC

FRANK LETA AUTOMOTIVE OUTLET

FRANK MYERS AUTO SALES, INC

FRANKLIN STREET MOTORS LLC

FRED ANDERSON KIA

FRED ANDERSON NISSAN OF RALEIG

FRED MARTIN FORD

FREEDOM AUTOMOTIVE GROUP LLC

FRENSLEY CHRYSLER PLYMOUTH

FRIENDLY FINANCE AUTO SALES

FRITZ ASSOCIATES

FRONTIER MOTORS INC

DEALER NAME

FROST MOTORS

FUSION AUTOPLEX LLC

FUTURE AUTO IMPORTS INC

G & J MOTORSPORTS INC

G & L MOTORS, INC

G & R AUTO SALES CORP

G BROTHERS AUTO BROKERS INC

G E A AUTO SALES

GAINESVILLE AUTO KI LLC

GAINESVILLE DODGE

GAINESVILLE MITSUBISHI

GALEANA CHRYSLER PLYMOUTH

GANLEY BEDFORD IMPORTS INC

GANLEY CHEVROLET, INC

GANLEY CHRYSLER JEEP DODGE INC

GANLEY LINCOLN MERCURY

GARLAND NISSAN LLC

GASTONIA CHRYSLER JEEP DODGE

GASTONIA NISSAN, INC

GATES CHEV PONT GMC BUICK

GATEWAY AUTO PLAZA

GATEWAY BUICK GMC

GATEWAY MOTORS OF TAMPA

GATOR CHRYSLER-PLYMOUTH, INC.

GATOR CITY MOTORS INC

GE MOTORS 1 LLC

GENERAL AUTO LLC

GENESIS AUTO SALES LLC

GENESIS OF SUMMERVILLE LLC

GEN-X CORP

GEOFF ROGERS AUTOPLEX

GEOFF ROGERS AUTOPLEX NORTH

GEORGE NAHAS CHEVROLET INC

GEORGE WEBER CHEVROLET CO

GEORGETOWN AUTO SALES

GEORGIA AUTO WORLD LLC

GEORGIA CHRYSLER DODGE

GEORGIA IMPORT AUTO

GERALDA AUTO SALES

GERMAIN NISSAN OF ALBANY, INC

GERMAIN TOYOTA

GERMAIN TOYOTA

 



--------------------------------------------------------------------------------

DEALER NAME

GETTEL HYUNDAI

GETTEL TOYOTA

GINN MOTOR COMPANY

GISELLE MOTORS, CORP

GLADDING CHEVROLET, INC.

GLADSTONE AUTO INC

GLEN BURNIE AUTO EXCHANGE, INC

GLENBROOK DODGE, INC.

GLOBAL 1 AUTO INC

GLOBAL AUTO LEASING LLC CIRCLE

GLOBAL PRE-OWNED INC

GLOBE AUTO SALES

GLOVER AUTO SALES

GMOTORCARS INC

GMT AUTO SALES, INC

GO! AUTO STORE

GODZILLA MOTORS INC

GOLD KEY AUTO INC

GOLD RUSH REMARKETING

GOLDEN GATE AUTOMOTIVE LLC

GOLDEN OLDIES

GOLLING CHRYSLER JEEP

GOOD BAD NO CREDIT AUTO SALES

GOOD CARMA MOTORS

GOOD MOTOR COMPANY

GOOD MOTORS, INC.

GOOD RIDES INC

GOOD TO GO AUTO SALES, INC.

GR MOTOR COMPANY

GRACE AUTOMOTIVE LLC

GRAHAM MOTOR COMPANY

GRAINGER NISSAN

GRANT CAR CONCEPTS

GRANT MOTORS CORP.

GRAVITY AUTOS ATLANTA

GRAVITY AUTOS ROSWELL

GREAT BRIDGE AUTO SALES

GREAT LAKES CHEVROLET BUICK

GREAT LAKES CHRYSLER DODGE JEE

GREAT LAKES HONDA

GREEN AUTO SALES INC

GREEN LIGHT CAR SALES

DEALER NAME

GREENBRIER DODGE OF CHES, INC.

GREEN’S TOYOTA

GREER NISSAN

GREG COATS CARS AND TRUCKS

GREG SWEET CHEVY BUICK OLDS

GREG SWEET FORD INC

GREGS COMPLETE AUTO REPAIR AND

GRIFFIN FORD SALES, INC.

GRIMALDI AUTO SALES INC

GROTE AUTOMOTIVE INC

GROW AUTO FINANCIAL INC

GROW AUTOMOTIVE

G’S AUTOMOTIVE

GUARANTEED CARS & CREDIT

GULF ATLANTIC WHOLESALE INC

GULF COAST AUTO BROKERS, INC.

GULF SOUTH AUTOMOTIVE

GULFSIDE MOTORS LLC

GWINNETT MITSUBISHI

GWINNETT PLACE NISSAN

GWINNETT SUZUKI

H & H AUTO SALES

H & H AUTO SALES

H GROUP AUTO SALES

H&M AUTO SALES

HAGGERTY BUICK GMC INC

HAIMS MOTORS INC

HAIMS MOTORS INC

HALE OF A DEAL AUTO GROUP INC

HALEY TOYOTA CERTIFIED

HALO AUTOSPORTS LLC

HAMILTON CHEVROLET INC

HAMMCO INC

HANNA IMPORTS

HANSELMAN AUTO SALES INC.

HAPPY AUTO MART

HAPPY CARS AUTO SALES

HAPPY HYUNDAI

HARBOR CITY AUTO SALES, INC.

HARBOR NISSAN

HARDIE’S USED CARS, LLC

HARDIN COUNTY HONDA

 



--------------------------------------------------------------------------------

DEALER NAME

HARDY CHEVROLET

HARDY CHEVROLET INC.

HARRIET SALLEY AUTO GROUP LLC

HARRIGANS AUTO SALES

HATCHER’S AUTO SALES

HATFIELD USED CAR CENTER

HAVANA FORD INC.

HEADQUARTER HONDA

HEADQUARTER TOYOTA

HEADQUARTERS AUTO GROUP

HEB AUTO SALES INC

HENDERSONVILLE AUTO BROKERS

HENDRICK CHEVROLET LLC

HENDRICK CHRYSLER DODGE JEEP

HENDRICK HONDA

HENKUIS MOTORSPORTS LLC

HENNESSY FORD LINCOLN ATLANTA

HENNESSY MAZDA PONTIAC

HERITAGE AUTOMOTIVE GROUP

HERITAGE NISSAN

HERRINGTON AUTOMOTIVE

HI LINE IMPORTS INC

HIALEAH MOTORS INC

HIGH POINT IMPORTS LLC

HIGH Q AUTOMOTIVE CONSULTING

HIGH QUALITY AUTO SALES, INC

HIGHESTCASHFORCARS LLC

HIGHLINE IMPORTS, INC.

HILL & HILL AUTOMOTIVE SALES

HILL KELLY DODGE, INC

HILLMAN MOTORS, INC.

HILLTOP MOTORS

HILLWOOD AUTO SALES & SERVICE

HILTON HEAD NISSAN

HINESVILLE FORD COMPANY

HOBSON CHEVROLET BUICK GMC LLC

HOLLYWOOD CHRYSLER PLYMOUTH

HOLLYWOOD MOTOR CO #1

HOLLYWOOD MOTOR CO #3

HOLLYWOOD MOTOR SALES

HOMESTEAD MOTORS INC

HONDA CARS OF BRADENTON

DEALER NAME

HONDA MARYSVILLE

HONDA OF CONYERS

HONDA OF FRONTENAC

HONDA OF GAINESVILLE

HONDA OF MUFREESBORO

HONDA OF OCALA

HONDA OF TIFFANY SPRINGS

HONEYCUTT’S AUTO SALES, INC.

HOOSH’S AUTO SALES, INC.

HOOSIER AUTO LLC

HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH DODGE

HOOVER MITSUBISHI CHARLESTON

HOOVER THE MOVER CAR AND

HORACE G ILDERTON

HOUSTON AUTO EMPORIUM

HOUSTON CAR SALES INC

HOUSTON DIRECT AUTO

HOWARD AUTO GROUP

HT MOTORS INC

HUBLER AUTO PLAZA

HUBLER CHEVROLET INC

HUBLER FINANCE CENTER

HUBLER FORD LINCOLN MERCURY

HUBLER MAZDA SOUTH

HUBLER NISSAN, INC.

HUFFINES CHRYSLER JEEP DODGE

HUGH WHITE HONDA

HUGH WILLIAMS AUTO SALES INC

HUNT AUTOMOTIVE, LLC

HUNTER NISSAN

HUSTON BUICK GMC CADILLAC INC

HUSTON MOTORS INC.

HVS CAPITAL GROUP

HWY 150 BUYERS WAY, INC.

HY-TECH AUTO SALE AND EXPORT

HYUNDAI OF GREER

HYUNDAI OF NEW PORT RICHEY

HYUNDAI OF NICHOLASVILLE

HYUNDIA OF ORANGE PARK

I 95 TOYOTA & SCION

I GOT A DEAL USED CARS

 



--------------------------------------------------------------------------------

DEALER NAME

I-80 AUTO SALES INC

IAUTO INC

IDEAL USED CARS INC

IDRIVE FINANCIAL

IMAGINE CARS

IMAGINE POWERSPORTS

IMPERIAL MOTORS

IMPERIAL SALES & LEASING INC

IMPEX AUTO SALES

IMPORT AUTO BROKERS INC

IMPORT’S LTD

INCREDIBLE AUTO BROKERS AND

INDEPENDENCE AUTO SOLUTIONS

INDIAN RIVER LEASING CO

INDY AUTO LAND LLC

INDY AUTO MAN LLC

INFINITI OF COLUMBUS, LLC

INLINE AUTO SALE INC

INTEGRITY MOTORS RVA LLC

INTEGRITY OF CHICAGO

INTERNATIONAL AUTO OUTLET

INTERNATIONAL AUTO WHOLESALERS

INTERNATIONAL AUTOMOBILES LLC

INTERNATIONAL MOTORS CO.

IONADI AUTO SALES

IPS MOTORS LLC

IVORY CHEVROLET, LLC

J & B AUTO GROUP LLC

J & C AFFORDABLE CARS LLC

J & J MOTORS INC

J & L AUTO SALES

J & M AFFORDABLE AUTO, INC.

J D MOTORS LLC

J&M AUTOMOBILES CORP

J.R. WHOLESALE LLC

JACK DEMMER FORD, INC.

JACK KAIN FORD, INC.

JACK MAXTON CHEVROLET INC

JACK MAXTON CHEVROLET, INC

JACK MAXTON USED CARS

JACK MILLER AUTO PLAZA LLC

JACK MILLER KIA

DEALER NAME

JACKIE MURPHY’S USED CARS

JACK’S USED CARS

JACK-SON AUTO SALES INC

JAKE SWEENEY KIA

JAKMAX

JANSON AUTOMOTIVE

JARRARD PRE-OWNED VEHICLES

JARRETT GORDON FORD INC

JARRETT-GORDON FORD OF WINTER

JAX AUTO WHOLESALE, INC.

JAX EXPORTS INC

JAY PONTIAC BUICK

JAY WOLFE AUTO OUTLET

JAY WOLFE HONDA

JAZCARS, INC.

JC AUTO MARKET LLC

JDF AUTO

JEFF DRENNEN FORD

JEFF WYLER CHEVROLET OF

JEFF WYLER DIXIE HONDA

JEFFERSON CHEVROLET CO.

JEFFREY P. HYDER

JEFFREYS AUTO EXCHANGE

JEMS AUTO SALES INC

JENKINS ACURA

JENKINS HYUNDAI

JENKINS MAZDA

JENKINS NISSAN, INC.

JENO AUTOPLEX

JENROC AUTO SALES

JEREMIAH’S RIDES LLC

JEREMY FRANKLINS SUZUKI OF KAN

JERRY HUNT AUTO SALES

JERRY MOTORS, INC.

JERRY WILSON’S MOTOR CARS

JEWEL AUTO SALES

JIDD MOTORS INC

JIM BURKE NISSAN

JIM BUTLER AUTO PLAZA

JIM M LADY OLDSMOBILE INC

JIM ORR AUTO SALES

JIMMY KAVADAS YOUR CREDIT MAN

 



--------------------------------------------------------------------------------

DEALER NAME

JIMMY SMITH PONTIAC BUICK GMC

JK AUTOMOTIVE GROUP LLC

JKB AUTO SALES

JMC AUTO BROKERS INC

JOE RICCI AUTOMOTIVE

JOEY BLASINGAME AUTO SALES

JOHN BELL USED CARS INC

JOHN BLEAKLEY FORD

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES AUTOMOTIVE

JOHN SNYDER AUTO MART, INC.

JOHN WEISS TOYOTA SCION OF

JOHNNY WRIGHT AUTO SALES LLC

JOHNNYS MOTOR CARS LLC

JORDAN AUTO SALES

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JOSES AUTO SALES INC

JP POWERCARS CORP

JPL AUTO EMPIRE

JT AUTO INC.

JUSTICE AUTOMOTIVE

JUST-IN-TIME AUTO SALES INC

JV AUTO WHOLESALES LLC

K & M MOTORS

K & M SUZUKI

K & O AUTO WHOLE SALE INC

K B AUTO EMPORIUM

K J N S ENTERPRISE LLC

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KAHLER AUTO SALES LLC

KAHLO CHRYSLER JEEP DODGE INC

KALER LEASING SERVICES INC

KAR SELECT

KARGAR, INC.

KATHY’S KARS

KC AUTOMOTIVE GROUP LLC

KC CAR GALLERY

KEFFER PRE-OWNED SOUTH

KEITH HAWTHORNE HYUNDAI, LLC

DEALER NAME

KEITH PIERSON TOYOTA

KELLEY BUICK GMC INC

KELLYS CARS 4 U INC

KELSEY CHEVROLET LLC

KEMET AUTO SALES

KENDALL TOYOTA

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KERRY NISSAN, INC.

KEVIN POWELL MOTORSPORTS

KEVIN’S KARS LLC

KEY CHRYLSER PLYMOUTH INC

KIA COUNTRY

KIA COUNTRY OF SAVANNAH

KIA OF CANTON

KIA OF CLARKSVILLE

KIA OF GREER

KIA OF LEESBURG

KIA OF NORTH GRAND RAPIDS

KIA TOWN CENTER

KILBURN MOTOR COMPANY

KIM GRAHAM MOTORS

KIMP AUTOMOTIVE

KIN FOLK AUTO SALES

KING AUTOMOTIVE, LLC

KING BROTHERS USED CARS

KING MOTORS

KING SUZUKI OF HICKORY LLC

KINGDOM CHEVROLET INC

KINGS AUTO GROUP INC

KINGS AUTO SALES, INC

KINGS FORD, INC

KINGS HONDA

KINGS MAZDA

KINGS OF QUALITY AUTO SALES

KINGSWAY MOTOR CO

KIRTLAND CAR COMPANY, INC.

KKS AUTO SALES

KLASSIC CARS LLC

KMAX INC

KNE MOTORS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KRAFT MOTORCAR CO.

KUHN HONDA VOLKSWAGON

KUNES COUNTRY CHEVROLET

KUNES COUNTRY CHRYSLER DODGE

KUNES COUNTRY FORD LINCOLN INC

KUNES COUNTY FORD OF ANTIOCH

KZ AUTO SALES

L & J AUTO SALES & LEASING LLC

L4 MOTORS LLC

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAFONTAINE BUICK GMC OF ANN

LAFONTAINE MOTORS, INC

LAGRANGE AUTO SALES

LAGRANGE MOTORS

LAGUNA NIGUEL AUTO SALES INC

LAKE HARTWELL HYUNDAI

LAKE NISSAN SALES, INC.

LAKE WALES CHRSYLER DODGE

LAKELAND AUTO MALL

LAKESIDE AUTO SALES, INC.

LAKESIDE MOTORS INC

LALLY ORANGE BUICK PONTIAC GMC

LANCASTER AUTO AND

LANCASTER AUTO SALES AND

LANCASTER AUTOMOTIVE

LANCASTERS AUTO SALES, INC.

LANDERS MCLARTY CHEVROLET

LANDERS MCLARTY SUBARU

LANDMARK AUTO INC

LANDMARK CDJ OF MONROE, LLC

LANDMARK MOTOR COMPANY

LANE 1 MOTORS

LANGDALE HONDA KIA OF

LANIGAN’S AUTO SALES

LARRY JAY IMPORTS, INC

LASCO FORD INC

LATIN MOTORS INTERNATIONAL LLC

LAW AUTO SALES, INC

DEALER NAME

LAWRENCE MOTORSPORTS INC

LCA AUTO WHOLESALES, LTD

LEBANON FORD LINCOLN

LEE KIA OF GREENVILLE

LEE’S AUTO SALES, INC

LEES SUMMIT DODGE CHRYSLER JEE

LEE’S SUMMIT HONDA

LEES SUMMIT SUBARU LLC

LEGACY AUTO BROKERS LLC

LEGACY AUTO SALES

LEGACY AUTO SALES, INC.

LEGACY AUTOS

LEGACY FORD MERCURY

LEGACY TOYOTA

LEOPARDI AUTO SALES

LEVEL UP AUTO SALES

LGE CORP

LIBERTY FORD LINCOLN MERC INC

LIBERTY FORD SOUTHWEST, INC

LIBERTY FORD, INC

LIBERTY MOTORS LLC

LIBERTY USED MOTORS INC

LIBERTYVILLE CHEVROLET LLC

LIFESTYLE MOTOR GROUP

LIGHTHOUSE AUTO SALES

LIONS MOTORS CORP

LJ USED CARS INC 2

LMN AUTO INC

LOCKHART CADILLAC INC

LOKEY NISSAN

LONDOFF JOHNNY CHEVROLET INC

LONESTAR MOTOR

LONGSTREET AUTO

LOT 1 AUTO SALES LLC

LOU FUSZ BUICK GMC

LOU FUSZ CHEROLET COMPANY

LOU FUSZ MITSUBISHI ST. PETERS

LOU FUSZ MOTOR CO

LOU SOBH AUTOMOTIVE OF

LOU SOBH KIA

LOVE FIELD AUTO SALES, LLC

LOWEST PRICE TRANSPORTATION

 



--------------------------------------------------------------------------------

DEALER NAME

LOWPRICE AUTO MART LLC

LUCKY DOGS CREDIT & CARS LLC

LUCKY MOTORS INC

LUNA MOTOR GROUP CORP

LUNSFORD MOTORSPORTS, LLC

LUXURY AUTO LINE LLC

LUXURY AUTO SALES LLC

LUXURY CARS & FINANCIAL, INC.

LUXURY CARS OUTLET

LUXURY FLEET LEASING LLC

LUXURY IMPORTS AUTO SALES

LUXURY MOTOR CAR COMPANY

LYMAN AUTOMOTIVE

LYNCH CHEVROLET OF KENOSHA

LYNNHAVEN MOTOR COMPANY

M & M AUTO SUPER STORE

M & M AUTO WHOLESALERS, LLC

M & M AUTO, INC.

M & M MOTORS OF ROCK HILL INC

M & S AUTO SALES

MAC HAIK CHRYSLER DODGE JEEP

MAC HAIK PRE-OWNED

MACHADO AUTO SELL LLC

MACON AUTO SALES

MADISON AUTO SALES LLC

MADISON COUNTY FORD LINC MERC

MAGIC IMPORTS OF

MAGIC MOTORS CENTER

MAGIC MOTORS INC

MAHER CHEVROLET INC

MAINLAND AUTO SALES INC

MAINSTREAM AUTO SALES LLC

MAJESTIC AUTOS INC

MALCOLM CUNNINGHAM HYUNDAI

MALOY AUTOMOTIVE LLC

MANASSAS AUTOMOBILE GALLERY

MARANATHA AUTO

MARANATHA AUTO, INC.

MARCH MOTORS INC.

MARCHANT CHEVROLET INC

MARIANNA MOTOR CO

MARIETTA AUTO SALES

DEALER NAME

MARIETTA LUXURY MOTORS

MARK THOMAS FORD

MARKAL MOTORS INC

MARLOZ OF HIGH POINT

MARTIN COACHWORKS LLC

MARTIN’S AUTO BROKERS LLC

MARTINS USED CARS INC

MARVIN MOTORS INC

MASTER AUTO GROUP

MASTER CAR INTERNATIONAL, INC

MASTER CARS

MASTER CARS CO INC

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATHEWS HAROLD NISSAN

MATRIX AUTO SALES, INC.

MATT CASTRUCCI

MAUS MOTORS INC

MAX MOTORS INC

MAXIE PRICE CHEVROLETS OLDS,

MAXIMUM DEALS, INC.

MAYSVILLE AUTO SALES

MAYSVILLE PREMIER AUTO LLC

MAZDA OF ROSWELL

MAZDA SAAB OF BEDFORD

MCADENVILLE MOTORS

MCCLUSKY’S CHEVROLET INC

MCCORMICK MOTORS INC

MCDANIELS ACURA OF CHARLESTON

MCFARLAND CHEVROLET-BUICK, INC

MCGHEE AUTO SALES INC.

MCHUGH INC

MCINERNEYS WOODHAVEN CHRYSLER

MCJ AUTO SALES OF CENTRAL

MCKENNEY CHEVROLET

MCKENZIE MOTOR COMPANY, INC,

MCLYMONT AFFORDABLE LUXURY AUT

MCNEILL NISSAN OF WILKESBORO

MCPHAILS AUTO SALES

MEACH AUTO SALES

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

 



--------------------------------------------------------------------------------

DEALER NAME

MEDLIN BUICK GMC MAZDA

MEGA AUTO SALES LLC

MELRAY MOTORS CORP

MELROSE AUTO OUTLET INC

MEMBERS SALES AND LEASING INC

MEMORIAL HWY AUTO SALES AND

MERLIN AUTOS LLC

MEROLLIS CHEVROLET SALES

METRO IMPORTS INC

METRO USED CARS

MGM AUTO SALES

MI AUTO CENTER LLC

MIA ON WHEELS CORP

MIA REPOS LLC

MIAMI AUTO LIQUIDATORS INC

MIAMI AUTO SALES

MIAMI AUTO SHOW LLC

MIAMI AUTO WHOLESALE

MIAMI CARS INTERNATIONAL INC

MIAMI EMPIRE AUTO SALES CORP

MICHAELS AUTO SALES OF WEST

MICHAEL’S IMPORTS

MICHAEL’S MOTOR CO

MID AMERICA AUTO EXCHANGE INC

MID AMERICA AUTO GROUP

MID CITY MOTORS OF LEE COUNTY

MID FLORIDA WHOLESALERS INC

MID LAKE MOTORS INC.

MID RIVERS MOTORS

MIDCITY AUTO & TRUCK EXCHANGE

MIDDLE TENNESSEE AUTO MART LLC

MIDDLETOWN FORD, INC

MIDFIELD MOTOR COMPANY, INC.

MID-TOWN MOTORS LLC

MIDTOWN MOTORS OF RALEIGH LLC

MID-TOWNE AUTO CENTER, INC.

MIDWAY AUTO GROUP

MIDWAY AUTOGROUP

MIDWEST AUTO DIRECT

MIDWEST AUTO GROUP LLC

MIDWEST AUTO MART LLC

MIDWEST AUTO STORE LLC

DEALER NAME

MIDWEST FINANCIAL SERVICES

MIDWEST MOTORS

MIDWEST MOTORS & TIRES

MIDWEST MOTORSPORT SALES &

MIDWESTERN AUTO SALES, INC.

MIGENTE MOTORS INC

MIGHTY MOTORS

MIKANO AUTO SALES, INC.

MIKE ANDERSON USED CAR SUPER

MIKE BASS FORD

MIKE BELL CHEVROLET INC

MIKE CASTRUCCI CHEVY OLDS

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE KEFFER CHRYSLER DODGE

MIKE PRUITT HONDA INC

MIKE SHAD FORD

MIKE WILSON CHEVROLET

MIKES TRUCKS AND CARS

MILES AUTO SALES

MILESTONE MOTORS, L.L.C.

MILLENIUM AUTO SALES

MILTON MARTIN HONDA

MINT AUTO SALES

MINT AUTO SALES

MINTON MOTOR CARS II LP

MIRA AUTO SALES LLC

MIRACLE CHRYSLER DODGE JEEP

MISSOURI MOTORS LLC

MJ AUTO SALES

MK AUTO BROKER INC

MMC AUTO SALES LLC

MO AUTO SALES

MODERN CORP

MODERN HYUNDAI OF CONCORD LLC

MODERN TOYOTA

MOMENTUM MOTOR GROUP LLC

MONARCH CAR CORP

MONROE DODGE/CHRYSLER INC.

MONROE MOTOR SPORT

MONZON AUTO SALES INC

MOODY AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

MOORE NISSAN

MOORING AUTOMOTIVE GROUP LLC

MORRIS IMPORTS LLC

MOSS CURTAIN MOTORS LLC

MOTOR CAR CONCEPTS II

MOTOR CARS HONDA

MOTOR CARS OF STUART

MOTOR CITY AUTO INC

MOTOR CITY AUTO INC

MOTORCARS

MOTORCARS OF LANSING INC

MOTORCARS TOYOTA

MOTORHOUSE INC

MOTORMAX OF GRAND RAPIDS

MOTORS DRIVEN INC

MOTORS TRUST INC

MOTORSPORTS UNLIMITED INC

MOTORVATION MOTOR CARS

MOUNTAIN TOP MOTOR COMPANY INC

MOUNTAIN VIEW CDJR

MR AUTO INC

MR AUTO SALES

MR DEALS AUTO SALES & SERVICE

MR WHOLESALER INC

MS AUTO SALES LLC

MULDER AUTO SALES

MULLER HONDA OF GURNEE

MULLINAX FORD OF PALM BEACH

MUNN MOTORSPORTS HIGHLINE

MURPHY MOTOR CO

MURPHY’S AUTO SALES INC

MURRAY’S USED CARS

MUSIC CITY AUTOPLEX LLC

MWS WHOLESALE AUTO OUTLET

MY CAR LLC

MYEZAUTOBROKER.COM LLC

MYLENBUSCH AUTO SOURCE LLC

N & D AUTO SALES, INC.

NALLEY HONDA

NAPLETON SANFORD IMPORTS LLC

NASH CHEVROLET COMPANY

NASHVILLE CHRYSLER DODGE JEEP

DEALER NAME

NATIONAL AUTO CREDIT INC

NATIONAL AUTO SALES I LLC

NATIONAL CAR MART, INC

NATIONAL MOTORS, INC.

NATIONAL ROAD AUTOMOTIVE LLC

NATIONWIDE LUXURY CARS INC

NAVA MOTORS CORP

NAVARRE AUTO AND PAWN INC

NEIL HUFFMAN HONDA

NELSON AUTO SALES

NELSON MAZDA

NELSON MAZDA RIVERGATE

NEUHOFF AUTO SALES

NEW RIDE MOTORS

NEW RIDE MOTORS

NEWARK AUTO LLC

NEWPORT AUTO GROUP

NEWSED AUTO INC

NEWTON’S AUTO SALES, INC.

NEXT CAR INC

NEXT RIDE AUTO SALES INC

NEXTCAR

NICE AUTO GROUP LLC

NICHOLAS ANGELO MOTORS LLC

NICHOLAS DATA SERVICES, INC.

NICHOLASVILLE NISSAN

NICKS AUTO MART

NILE AUTOMOTIVE LLC

NIMNICHT PONTIAC

NISSAN OF GALLATIN

NISSAN OF NEWNAN

NISSAN ON NICHOLASVILLE

NITRO MOTORS LLC

NOEL AUTOMOTIVE GROUP LLC

NORTH AMERICAN FLEET SALES INC

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTH COAST AUTO SALES INC

NORTH COAST CAR CREDIT LLC

NORTH EAST AUTO SALES INC

NORTH MAIN MOTORS INC

NORTHEAST FLORIDA AUTO SOLUTIO

 



--------------------------------------------------------------------------------

DEALER NAME

NORTHERN KY AUTO SALES LLC

NORTHGATE CHRYSLER JEEP INC

NORTHLAND CHRYSLER JEEP DODGE

NORTHSTAR AUTO GROUP

NORTHTOWNE OF LIBERTY SUZI,

NORTHWEST AUTO BROKERS LLC

NORTHWEST FINANCIAL LLC

NORTHWEST MOTORS INC

NOURSE CHILLICOTHE

NUMBER ONE IN RADIO ALARMS INC

NU-WAVE AUTO CENTER

OAKES AUTO INC

OASIS MOTORS

OBRIEN FORD MERCURY

O’BRIENS AUTO EMPORIUM,LLC

OCEAN HONDA

O’CONNORS AUTO OUTLER

OFF LEASE FINANCIAL, INC.

OFFLEASE AUTOMART LLC

O’HARE MOTOR CARS

OHIO AUTO CREDIT LLC

OLATHE FORD SALES, INC.

OLD SOUTH SALES INC.

OLDHAM MOTOR COMPANY LLC

OLYMPIC MOTOR CO LLC

ON TRACK AUTO MALL, INC.

ONE SOURCE AUTOS INC

ORANGE PARK AUTO MALL

ORANGE PARK DODGE

ORANGE PARK MITSUBISHI

ORANGE PARK TRUCKS

ORCHARD LAKE MOTORS LLC

ORLANDO AUTO LOUNGE LLC

ORLANDO AUTOS

OSCAR MOTORS CORPORATION

OT AUTO SALES

OUR LOCAL DEALER

OV AUTO FARM

OXMOOR FORD LINCOLN MERCURY

OXMOOR MAZDA

OXMOOR TOYOTA

P & A MOBILITY ENTERPRISES INC

DEALER NAME

P S AUTO ENTERPRISES INC

PACE CAR

PALM BAY FORD

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM BEACH MOTORS

PALM CHEVROLET OF GAINESVILLE

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PAQUET AUTO SALES

PARADISE MOTOR SPORTS

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET, INC

PARKWAY FORD, INC.

PARKWAY MOTORS INC

PATRIOT AUTO INC.

PATRIOT AUTOMOTIVE LLC

PATRIOT PRE-OWNED AUTOS LLC

PAUL CERAME KIA

PAYDAY MOTOR SALES

PAYLESS MOTORS LLC

PC AUTO SALES LLC

PCT ENTERPRISES OF FLORIDA LLC

PEGGY’S AUTO SALES

PENLAND AUTOMOTIVE LLC

PENNINGTON AUTOMOTIVE

PENSACOLA AUTO BROKERS, INC

PERFORMANCE CHEVROLET BMW

PERFORMANCE CHRYSLER JEEP

PERFORMANCE CHRYSLER JEEP

PERFORMANCE CHRYSLER JEEP DODG

PERFORMANCE MOTOR COMPANY LLC

PERFORMANCE TOYOTA

PETE MOORE CHEVROLET, INC

PETERS AUTO SALES, INC.

PFEIFFER LINCOLN MERCURY

PGF AUTOMOTIVE LLC

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS CHRYSLER-JEEP, INC

PHILLIPS TOYOTA

 



--------------------------------------------------------------------------------

DEALER NAME

PHOENIX MOTORS

PHOENIX SPECIALTY MOTORS CORP

PIEMONTES DUNDEE CHEVROLET

PIERSON AUTOMOTIVE

PILES CHEV-OLDS-PONT-BUICK

PINELLAS MOTORS INC

PINELLAS PARK AUTO INC

PINEVILLE IMPORTS

PINNACLE AUTO SALES

PITTSBURGH AUTO DEPOT INC

PLAINFIELD AUTO SALES, INC.

PLANET SUZUKI

PLATINA CARS AND TRUCKS INC

PLATINUM AUTO EXCHANGE INC

PLATINUM WHOLESALES LLC

PLATTE CITY AIRPORT CHRYSLER D

PLATTNER’S

PLAZA AUTO SALES

PLAZA LINCOLN MERCURY

POGUE CHEVROLET INC

PORT MOTORS

PORTAL AUTOMOTIVE INC

POWER MOTORS LLC

POWER ON AUTO LLC

POWERBUY MOTORS

PRADO AUTO SALES

PRATHER AUTOMOTIVE

PREFERRED AUTO

PREFERRED TREATMENT AUTO SALES

PREMIER AUTO BROKERS, INC.

PREMIER AUTO GROUP

PREMIER AUTO LOCATORS

PREMIER AUTO MART, INC

PREMIER AUTO SALES

PREMIER AUTO SALES OF BAY

PREMIER AUTOMOTIVE GROUP INC

PREMIER AUTOMOTIVE OF BONNER

PREMIER AUTOMOTIVE SALES INC

PREMIER AUTOWORKS SALES &

PREMIER DODGE CHRYSLER JEEP

PREMIER MOTORCAR GALLERY

PREMIERE MOTOR SPORTS LLC

DEALER NAME

PREMIUM AUTO EXCHANGE

PREMIUM AUTOS LLC

PREMIUM CARS OF MIAMI LLC

PRE-OWNED EXPRESS

PRESPA AUTO SALES

PRESTIGE AUTO BROKERS

PRESTIGE AUTO EXCHANGE

PRESTIGE AUTO GROUP

PRESTIGE AUTO MALL

PRESTIGE AUTO SALES & RENTALS

PRESTIGE ECONOMY CARS INC

PRESTON AUTO OUTLET

PRESTON HONDA

PRICE IS RIGHT AUTO SALES LLC

PRICE RIGHT STERLING HEIGHTS

PRICED RIGHT AUTO SALES LLC

PRICED RIGHT AUTO, INC.

PRICED RIGHT CARS, INC

PRIDE AUTO SALES LLC

PRIME AUTO EXCHANGE

PRIME CARS & TRUCKS LLC

PRIME MOTORS INC

PRIME TIME MOTORS

PRINCE AUTO SALES LLC

PRIORITY HONDA HUNTERSVILLE

PRISTINE CARS & TRUCKS INC

PRO SELECT AUTOS

PROCAR

PUBLIC AUTO BROKERS

PURE AUTOMOTIVE LLC

Q AUTOMOTIVE BRANDON FL LLC

Q AUTOMOTIVE FT MYERS FL LLC

Q MOTORCARS INC

QUALITY AUTO BROKERS

QUALITY AUTO CENTER

QUALITY AUTO SALES OF FL LLC

QUALITY CARS INC

QUALITY IMPORTS

QUALITY IMPORTS & CONSIGNMENT

R & B CAR COMPANY

R & M HOLDINGS GROUP INC

R & R AUTO SALES AND REPAIRS

 



--------------------------------------------------------------------------------

DEALER NAME

RADER CAR CO INC

RAMOS AUTO LLC

RAMSEY MOTORS

RANDY CURNOW AUTO PLAZA/RC

RANDY SHIRKS NORTHPOINTE AUTO

RANKL & RIES MOTORCARS, INC

RAP AUTOMOTIVE LLC

RAPTOR AUTOMOTIVE

RAY CHEVROLET

RAY LAETHEM BUICK GMC INC

RAY PEARMAN LINCOLN MERCURY

RAY SKILLMAN EASTSIDE

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RCK AUTO SALES LLC

RE BARBER FORD INC

REALITY AUTO SALES INC

REASONABLE AUTO GROUP LLC

RED SHAMROCK LLC

REGAL MOTORS INC

REGAL PONTIAC, INC.

REGIONAL WHOLESALE

REICHARD BUICK PONTIAC, INC

REIDSVILLE NISSAN INC

REINEKE FORD LINCOLN MERCURY

RENEWIT CAR CARE

REVOLUTION MOTORS LLC

REXFORD AUTOMOTIVES

REYNOLDS AUTOMOTIVE LLC

RHOADES AUTOMOTIVE INCORPORATE

RHODES AUTO SALES

RICART FORD USED

RICE AUTO SALES

RICH AUTO SALES LTD

RICH FORD LINCOLN MERCURY

RICH MORTONS GLEN BURNIE

RICHARD HUGES AUTO SALES

RICHARD KAY AUTOMOTIVE

RICHMOND HONDA

RICK CASE CARS INC

RICK HENDRICK CHEVROLET

RICK HILL NISSAN INC

DEALER NAME

RIDE N DRIVE

RIDE TIME, INC.

RIGHT PRICE AUTO SALES OF

RIGHT WAY AUTOMOTIVE

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RITCHIE AUTO SALES

RITEWAY AUTO SALES

RIVER BEND FORD

RIVER CITY AUTO SALES INC

RIVERSIDE MOTORS, INC

RIVIERA AUTO SALES SOUTH INC

RJ’S AUTO SALES

ROAD MASTER AUTO GROUP INC

ROB PARTELO’S WINNERS

ROBERT-ROBINSON CHEVROLET

ROBERTS COMPANY MOTOR MART LLC

ROCK AUTO KC INC

ROCK BOTTOM AUTO SALES, INC.

ROCK ROAD AUTO PLAZA

ROD HATFIELD CHRYSLER DGE JEEP

ROGER WILSON MOTORS INC

ROME MOTOR SALES

RON’S RIDES INC

ROSE AUTOMOTIVE INC

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSEDALE AUTO SALES INC

ROSELLE MOTORS INC

ROSEN HYUNDAI ENTERPRISES LLC

ROSEN HYUNDAI OF ALGONQUIN LLC

ROSEN MAZDA OF WAUKEGAN

ROSEVILLE CHRYSLER JEEP

ROSEWOOD AUTO SALES LLC

ROUEN CHRYSLER DODGE JEEP INC

ROUEN MOTORWORKS LTD

ROUTE 69 SALES, LLC

ROY O’BRIEN, INC

ROYAL AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

ROYAL FAMILY MOTORS CANTON LLC

ROYAL FAMILY MOTORS INC

ROYAL OAK FORD SALES, INC.

RPM AUTO SALES

S & B AUTO BROKERS LLC

S & M AUTO BROKERS INC

S S & M AUTOMOTIVE

S S AUTO INC

SABISTON MCCABE AUTO SOLUTIONS

SALTON MOTOR CARS INC

SAM GALLOWAY FORD INC.

SAM MOTOR SPORTS INC

SAND MOUNTAIN TOYOTA

SANDOVAL BUICK GMC INC

SANDY SANSING FORD LINCOLN LLC

SANFORD AUTOPARK

SANSING CHEVROLET, INC

SARASOTA FORD

SAVAGE AUTOMOTIVE GROUP

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH HYUNDAI

SAVANNAH MOTORS INC

SAVANNAH TOYOTA & SCION

SAVANNAH VOLKSWAGEN

SC AUTO SALES

SCHAELL MOTORS

SCHIRRAS AUTO INC

SCOGGINS CHEVROLET OLDS BUICK

SCOPE AUTOMOTIVE LLC

SCOTTI’S AUTO REPAIT AND SALES

SECOND CHANCE AUTO

SEHER ENTERPRISES INC

SELECT AUTO

SELECT AUTO GROUP LLC

SELECT AUTO NETWORK LLC

SELECT AUTO SALES

SELECT CARS OF CLEVELAND LLC

SELECT MOTORS OF TAMPA INC.

SENA MOTORS INC

SERRA VISSER NISSAN INC

SHAD MITSUBISHI

DEALER NAME

SHARP CARS OF INDY

SHAVER AUTOMOTIVE LLC

SHAVER MOTORS OF ALLEN CO INC

SHEARON’S AUTO SALES

SHEEHY FORD INC

SHEEHY GLEN BURNIE INC.

SHERDAN ENTERPRISES LLC

SHERMAN DODGE

SHOALS UNIVERSITY KIA

SHOOK AUTO INC

SHORELINE AUTO CENTER INC

SHORELINE AUTO GROUP OF IONIA

SHORELINE MOTORS

SHOW ME AUTO MALL INC

SHOWROOM AUTO SALES OF

SHUTT ENTERPRISES INC

SIGN & DRIVE AUTO SALES LLC

SIGN AND DRIVE AUTO GROUP WILK

SIGN AND DRIVE AUTO SALES LLC

SIGNATURE FORD LINCOLN MERCURY

SIGNATURE MOTORS USA LLC

SIMMONS NISSAN

SIMPLE AUTO IMPORTS

SINA AUTO SALES, INC.

SINCLAIR DAVE LINCOLN MERCURY

SKAGGS RV OUTLET LLC

SLT MOTORS LLC

SMART CHOICE AUTO GROUP

SMH AUTO

SOBH AUTOMOTIVE

SOLID AUTOS LLC

SOMERSET MOTORS

SONS HONDA

SOURCE AUTOMOTIVE INC

SOUTH BEACH MOTOR CARS

SOUTH CHARLOTTE PREOWNED AUTO

SOUTH MOTORS HONDA

SOUTH SUBURBAN MITSUBISHI

SOUTHEAST JEEP EAGLE

SOUTHERN AUTO IMPORTS

SOUTHERN CHOICE AUTO LLC

SOUTHERN COUNTRY INC

 



--------------------------------------------------------------------------------

DEALER NAME

SOUTHERN KENTUCKY AUTO & TRK

SOUTHERN LUXURY CARS

SOUTHERN MOTOR COMPANY

SOUTHERN POINTE AUTOMOTIVE

SOUTHERN STAR AUTOMOTIVE

SOUTHERN STATES HYUNDAI

SOUTHERN TRUST AUTO GROUP

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHPORT MOTORS

SOUTHTOWN MOTORS HOOVER

SOUTHTOWNE MOTORS OF NEWNAN

SOUTHWEST AUTO SALES

SOUTHWEST AUTOMOTIVE (SWAG)

SPACE & ROCKET AUTO SALES

SPACE CITY AUTO CENTER

SPARKS MOTORS LLC

SPARTANBURG CHRYSLER JEEP INC

SPEEDWAY AUTO SALES LLC

SPEEDWAY MOTORS, INC

SPIRIT CHEVROLET-BUICK INC.

SPITZER AUTOWORLD SHEFFIELD

SPITZER DODGE

SPITZER KIA

SPORTS AND IMPORTS, INC.

SPORTS CENTER IMPORTS INC

SRQ AUTO LLC

ST GEORGE AUTO BROKERS LLC

ST. PETERS AUTO GROUP LLC

STANFIELD AUTO SALES

STAN’S CAR SALES

STAR AUTO

STAR AUTO SALES

STAR MOTORS

STARGATE AUTO SALES LLC

STARK AUTO SALES

STARMOUNT MOTORS LLC

STARRS CARS AND TRUCKS, INC

STATE LINE NISSAN INC.

STATELINE CHRYSLER DODGE JEEP

STEARNS MOTORS OF NAPLES

STEELY LEASE SALES

STEPHEN A FINN AUTO BROKER

DEALER NAME

STERLING AUTO SALES

STERLING AUTOMOTIVE LLC

STEVE JOHNSON AUTO WORLD INC

STEVE RAYMAN CHEVROLET, LLC

STEWART AUTO GROUP OF

STL CAR CREDIT

STOKES AUTOMOTIVE INC

STOKES BROWN TOYOTA SCION

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STOKES MAZDA

STOKES USED CAR CENTER

STONE MOUNTAIN NISSAN

SUBARU OF KENNESAW LLC

SUBARU OF PORT RICHEY INC

SUBARU OF WICHITA LLC

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUCCESS AUTO

SUFFIELD MOTORS

SULLIVAN BUICK GMC INC

SUMMIT AUTO LLC

SUMMIT AUTO SALES CORP

SUMMIT CITY CHEVROLET, INC.

SUMMIT PLACE KIA

SUMMIT PLACE KIA MT. CLEMENS

SUMTER CARS & TRUCKS

SUN HONDA

SUN TOYOTA

SUN TOYOTA

SUNBELT’S FORD TWON OF ALBANY

SUNCOAST QUALITY CARS LLC

SUNDANCE CHEVROLET INC

SUNNY DAY AUTO SALES & SERVICE

SUNNY FLORIDA MOTORS, INC.

SUNNY KING TOYOTA

SUNRISE CHEVROLET

SUNSET MOTORS

SUNSHINE AUTO BROKERS INC

SUNTRUP HYUNDAI INC

SUNTRUP HYUNDAI WEST INC

 



--------------------------------------------------------------------------------

DEALER NAME

SUNTRUP KIA OF WEST COUNTY

SUNTRUP NISSAN VOLKSWAGEN

SUPER AUTO SALES

SUPER CAR MIAMI LLC

SUPER DEAL AUTO SALES LLC

SUPERIOR ACURA

SUPERIOR BUICK GMC

SUPERIOR CHEVROLET

SUPERIOR HONDA

SUPERIOR HYUNDAI SOUTH

SUPERIOR MOTORS NORTH

SUPERIOR USED VEHICLES LLC

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUSKIS AUTO SALES

SUTHERLAND CHEVROLET INC

SUTHERLIN NISSAN

SUTHERLIN NISSAN MALL OF GA.

SVG MOTORS LLC

SW PREMIER MOTOR GROUP INC

SWANNS RENTAL AND SALES INC

SWEENEY BUICK PONTIAC GMC

TAMERON AUTOMOTIVE GROUP

TAMIAMI FORD, INC.

TAMPA AUTO SOURCE INC

TARGET AUTOMOTIVE

TAYLOR AUTO SALES INC.

TAYLOR BUICK NISSAN INC

TAYLOR CHEVROLET INC

TAYLOR KIA OF LIMA

TAYLOR MORGAN INC

TD CAR SALES

TEAM AUTOMOTIVE

TEAM NISSAN OF MARIETTA

TED CIANOS USED CAR CENTER

TEDS AUTO SALES INC

TENA AUTOMOTIVE LLC

TENNESSEE AUTO GROUP & LEASING

TENNYSON CHEVROLET, INC.

TERRE HAUTE AUTO AND EQUIPMENT

TERRY LABONTE CHEVROLET

TERRY LEE HONDA

TESTAROSSA MOTORS

DEALER NAME

TEXAS AUTO SAVERS INC

TEXAS BAY AREA PRE-OWNED

TEXAS CAPITAL AUTO CREDIT

TEXAS CAPITAL AUTO SALES, INC

TEXAS PREOWNED AUTO GROUP

THE 3445 CAR STORE, INC.

THE AUTO BROKER

THE AUTO GROUP LLC

THE AUTO PARK INC

THE AUTO STORE

THE AUTO STORE

THE AUTO STORE

THE AUTO WAREHOUSE

THE AUTOBLOCK

THE BOULEVARD CAR LOT

THE CAR CABANA OF

THE CAR CENTER

THE CAR COMPANY

THE CAR COMPANY SUZUKI

THE CAR CONNECTION, INC.

THE CAR GUYS INC

THE CAR MAN LLC

THE CAR SHOPPE LLC

THE CAR STORE

THE CAR STORE

THE CAR STORE

THE CAR STORE

THE CHEVY EXCHANGE

THE LAST FRONTIER AUTOS LLC

THE LUXURY AUTOHAUS INC.

THE MONTGOMERY GROUP LLC

THE REPO STORE

THE RITE CAR

THE SUPER AUTO OUTLET

THE USED CAR FACTORY INC

THEE CAR LOT #2

THOMAS & SON INC.

THOMASVILLE TOYOTA

THORNTON CHEVROLET, INC

THORNTON ROAD CHRYSLER DODGE

THORNTON ROAD HYUNDAI

THOROUGHBRED FORD INC

 



--------------------------------------------------------------------------------

DEALER NAME

THREE RIVERS AUTOMOTIVE

THRIFTY CAR SALES

TIDE AUTOS INC

TILLMAN AUTO LLC

TIM FRENCH SUPER STORES, LLC

TIM SHORT PREMIERE USED CARS

TIM TOMLIN AUTOMOTIVE GROUP

TIME TO BUY LLC

TIMS AUTO SALES

TINPUSHER LLC

TK AUTO SALES LLC

TKP AUTO SALES

TKP AUTO SALES INC

TMR AUTO SALES LLC

TNT AUTO SALES INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM TEPE AUTOCENTER INC

TOM WOOD FORD

TOM WOOD NISSAN, INC.

TOMLINSON MOTOR COMPANY OF

TOMMY’S AUTO SALES

TONY ON WHEELS INC

TONY’S AUTO SALES OF

TONY’S AUTO WORLD

TOP CHOICE AUTO LLC

TOP NOTCH AUTO BROKERS INC

TOP RELIABLE AUTO BROKERS LLC

TOTAL CYCLE CARE INC

TOVI MOTORS

TOWN & COUNTRY AUTO & TRUCK

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY MOTORS II

TOWN CARS AUTO SALES

TOWNSEND FORD INC

TOWNSEND MOTORS, INC

TOWNSENDS MAGNOLIA

TOYOTA OF ELIZABETH CITY

TOYOTA OF GASTONIA

TOYOTA OF GREENVILLE, INC

TOYOTA OF HOLLYWOOD

DEALER NAME

TOYOTA OF LAKEWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MCDONOUGH

TOYOTA OF MUNCIE

TOYOTA OF TAMPA BAY

TOYOTA ON NICHOLASVILLE

TRADEWINDS MOTOR CENTER

TRADEWINDS MOTOR CENTER LLC

TRAVERS AUTOMOTIVE INC

TRI CITY MOTORS SUPERSTORE

TRI STATE USED AUTO SALES

TRIAD AUTO GROUP NC LLC

TRIAD AUTOPLEX

TRI-CITY AUTO MART

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRIPLE C CAR CO., INC.

TRIPLE E AUTO LLC

TRISTATE AUTOMOTIVE GROUP INC

TROPICAL AUTO OUTLET

TROPICAL AUTO SALES

TROY AUTOMOTIVE GROUP

TROY FORD INC

TRUCK TOWN INC

TRUSSVILLE WHOLESALE AUTOS

TRUST CAPITAL AUTOMOTIVE GROUP

TRUST MOTORS LLC

TRUSTED MOTORS LLC

TSW FINANCIAL LLC

TUBBS AUTO SALES LLC

TUSCALOOSA WHOLESALE LLC

TWIN CITY CARS INC

TWO OS MOTOR SALES

TX CAR WORLD

TYSON MOTOR GROUP

U.S. AUTO GROUP, INC.

UCAR, INC.

ULTIMATE IMAGE AUTO, INC

UNITED AUTO BROKERS

UNITED AUTO INC

UNITED AUTO SALES

UNITED AUTO SALES AND

 



--------------------------------------------------------------------------------

DEALER NAME

UNITED AUTO SALES OF FT PIERCE

UNITED LUXURY MOTORS LLC

UNITED MOTOR COMPANY INC

UNITED VEHICLE SALES

UNIVERSAL AUTO PLAZA

UNIVERSAL AUTO PLAZA LLC

UNIVERSITY CHRYSLER DODGE JEEP

UNIVERSITY HYUNDAI OF DECATUR

UNLIMITED AUTO GROUP INC

UNLIMITED AUTO SALE LLC

UNLIMITED AUTOMOTIVE

UPSTATE LIL BOYZ TOYZ LLC

US 1 CHRYSLER DODGE JEEP

US AUTO MART INC

US AUTO SALES AND SERVICE INC

US MOTOR SALES LLC

US OFF LEASE AUTOS

USA AUTO & LENDING INC

USA MOTORCARS

USA RV & AUTO SALES LLC

USED CAR SUPERMARKET

USED CARS FORSALE LLC

V & S AUTO SALES LLC

V & V AUTO CENTER INC

VA CARS INC

VADEN NISSAN OF HILTON HEAD

VADEN NISSAN, INC.

VAN PAEMEL SALES

VANN YORK BARGAIN CARS LLC

VANN YORK PONTIAC BUICK GMC

VANN YORK TOYOTA, INC

VANS AUTO SALES, LLC

VANTAGE MOTORS LLC

VARSITY LINCOLN MERCURY

VECTOR AUTOMOTIVE

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VENICE MOTORS SECOND, LLC

VERACITY MOTOR COMPANY LLC

VERACITY MOTOR COMPANY LLC

VESTAL PONTIAC BUICK GMC TRUCK

VESTAVIA HILLS AUTOMOTIVE

DEALER NAME

VIC BAILEY LINCOLN MERCURY

VICKERS AUTOMOTIVE INC

VICTORIA MOTORS, LLC

VICTORY AUTO INC

VILLAGE AUTO OUTLET INC

VILLAGE AUTO SALES

VILLAGE AUTO SALES LLC

VILLAGE AUTOMOTIVE

VILLAGE MOTOR SALES, INC.

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VIP AUTO MALL

VIP AUTO SALES LLC

VISION AUTO

VISION AUTO LLC

VIZION AUTO

VMARK CARS

VOGUE MOTOR CO INC

VOLKSWAGEN OF OCALA

VOLVO OF FT. MYERS

VOLVO OF OCALA

VOSS CHEVROLET INC

VSA MOTORCARS LLC

VULCAN MOTORS LLC

VW SALE MASTER LLC.

W & S AUTO CENTER INC

WABASH AUTO CARE INC

WADE FORD INC

WAGNER SUBARU

WALDROP MOTORS INC

WALLACE AUTOMOTIVE MANAGEMENT

WALLEYS AUTO SALES

WALLY’S WHEELS

WALTERBORO MOTOR SALES

WALT’S LIVE OAK FORD

WANTED WHEELS INC

WARSAW BUICK GMC

WASHINGTON AUTO GROUP

WAYNESVILLE AUTO MART

WEB AUTO BROKERS

 



--------------------------------------------------------------------------------

DEALER NAME

WEBBER AUTOMOTIVE LLC

WEEKS MOTORS

WEINE AUTO SALES EAST

WEINLE AUTO SALES

WESLEY CHAPEL NISSAN

WEST ALABAMA WHOLESALE

WEST CLAY MOTOR COMPANY LLC

WEST END AUTO SALES & SERVICE

WEST MAIN MOTORS

WESTERN AUTO SALES INC

WESTERN AVENUE NISSAN INC

WHEELS & DEALS AUTO SALES

WHEELS MOTOR SALES

WHITE ALLEN CHEVROLET SUBARU

WHITEWATER MOTOR COMPANY INC

WHITEWATER MOTORS INC

WHOLESALE, INC

WIDEWORLDOFCARS.NET LLC

WILDCAT AUTO SALES

WILLETT HONDA SOUTH

WILLS MOTOR SALES

WIN - WIN AUTO CENTER CORP

WINDY CITY MOTORSPORTS, INC

WISE MOTORS

WONDERGEM, INC

WOODBRIDGE MOTORS, INC.

WOODY ANDERSON FORD

WOODY BUICK GMC INC

WOODY SANDER FORD, INC.

WORLD AUTO NETWORK INC

WORLD AUTO, INC.

WORLD CAR CENTER & FINANCING

WORLD CLASS MOTORS LLC

WORLD KIA JOLIET

WORLDWIDE MOTORS LLC

WORLEY AUTO SALES

WORRY FREE AUTO GROUP, LLC

WOW CAR COMPANY

WRIGHT’S AUTO SALES

XL1 MOTORSPORTS, INC

XPRESS AUTO MALL

XTREME CARS & TRUX LLC

DEALER NAME

XTREME MOTORS INC

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES AUTO SALES INC

YOU SELECT AUTO SALES LLC

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

YPSILANTIS IMPORT AUTO SALES

Z AUTO PLACE

Z IMPORTS SALES & SERVICE INC

ZAPPIA MOTORS

ZEIGLER CHRYSLER DODGE JEEP

ZONEMOTORS COM INC

 